Citation Nr: 0519913	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating, in excess of 40 percent, for chronic 
recurrent low back strain, based on an initial determination.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In the January 2002 decision, the RO granted the claim of 
entitlement to service connection for chronic recurrent low 
back strain, assigning a 40 percent disability rating, 
effective June 5, 1996.  

In November 2003, the veteran presented personal testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was most recently before the Board in April 2004.  
For the reasons discussed below, the RO has not fully 
complied with the Board's April 2004 Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

This case was remanded in April 2004 for further development.  
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  

Tin the April 2004 Remand, the Board specifically asked the 
orthopedist to indicate whether invertebral disc syndrome 
(IVDS) was related to the service-connected spine disability.  
The examiner was asked to provide a complete analysis for any 
opinion rendered.  

In accordance with the Board's Remand, the veteran was 
scheduled for VA examination of the spine.  On VA 
examination, dated in February 2005, the examiner commented 
that the evaluation of the spine disability raised a question 
of polyneuropathy as a cause for the diminished sensation 
bilaterally below his knees and in his upper extremities 
distal to the elbows.  

The examiner stated that the service medical records 
suggested that the veteran only suffered from a low back 
strain injury in 1963.  It was noted that the other findings 
that were disclosed during the examination developed 
subsequent to service.  As a result of the pathology found 
during the evaluation, it was determined that the veteran was 
unable to obtain gainful employment.  The examiner did not 
state whether invertebral disc syndrome was related to the 
service-connected spine disability.  

Based on the VA examiner's failure to render an opinion as to 
whether IVDS is related to the service-connected spine 
disability, as requested in the Board's April 2004 Remand, a 
Stegall violation has occurred and the issue on appeal is not 
ready for review on the merits by the Board.  Consequently, 
further development is needed in light of this Stegall 
violation.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO is to return the claims 
folder to the physician who examined 
the veteran in February 2005.  That 
physician should specifically  state 
whether invertebral disc syndrome 
(IVDS) is related to the service-
connected spine disability.  
Adequate reasons and bases for this 
opinion are to be provided.  If that 
physician is no longer available to 
VA, then the veteran is to be 
afforded a VA medical examination of 
the spine.  Prior to the 
examination, the claims folder must 
be made available to the physician 
for review of the case.  A notation 
to the effect that this record 
review took place should be included 
in the physician's report.  

Importantly, the examiner should 
provide a clear opinion as to 
whether IVDS is related to the 
service-connected spine disability.  
Adequate reasons and bases are to be 
provided for any opinion rendered.  

2.  The RO must review the claims 
file and ensure that there has been 
full compliance with VCAA, and that 
all requested development has been 
completed (to the extent possible) 
in compliance with this REMAND.  If 
any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should 
be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim. The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  
If the benefits sought on appeal 
remain denied, the veteran and the 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



